Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on October 15, 2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30, 32-35, 40, 42-43 and 46-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawano et al. (US Pat. 6,002,118) (cited by applicant).
Regarding claims 30 and 40, Kawano et al. discloses an automatic plate bending system using high frequency induction heating comprising: a hating system (heaters I and II) configured to produce a heated region on a surface of a metal plate (2) during a 
Regarding claims 32 and 42, Kawano et al. discloses the cooling system (53/33) is configured to direct a cooling medium (air/water) around the heated region, the cooling medium is blocked by the dry area from flowing onto the heated region (3) on the surface  of the metal plat (2) during the thermal forming process.
Regarding claims 33 and 48, Kawano et al. discloses the cooling system (53/33) comprises one or more air knives configured to direct air around the heated region to maintain the dry area by blocking the cooling medium from flowing onto the heated region.
Regarding claims 34 and 47, Kawano et al. discloses the cooling medium comprises water (Col. 11, Lines 25-28).
Regarding claim 35, Kawano et al. discloses the at least one operational parameter includes a positioning of the heated region (3) as a function in time or a travel speed of the heated region (3) as a function of time.
Regarding claim 43, Kawano et al. discloses the desired shape of the metal plate (2) is consistent with a thermal forming plan.
Regarding claim 46, Kawano et al. discloses the step of directing a cooling medium (via 53/33) around the heated region (3) and the dry area.
Regarding claim 49, Kawano et al. discloses the at least one operational parameter includes a travel speed of the heated region (3) as a function of time.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31, 38-39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US Pat. 6,002,118) in view of Wiseman et al. (US Pat. 6,043,471) (cited by applicant).
Regarding claim 31, 38 and 41, Kawano et al. discloses substantially all features of the claimed invention as set forth above including the heating system (I and II) with heating coil (24) which is carries by a carriage (16/17) that also is individually positionable and controllable except the heating system comprises a plurality of heating heads configured to produce a plurality of heated spots, wherein the control system is configured to align the plurality of heating heads to produce the heated region, the heated region comprising a linear alignment of the plurality of heated spots.  Wiseman et al. discloses the heating system (Fig. 4) comprises a plurality of heating heads (403A-403H) configured to produce a plurality of heated spots, wherein the control system (407) is configured to align the plurality of heating heads to produce the heated region, the heated region comprising an alignment of the plurality of heated spots.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Kawano et al., the heating system comprises a plurality of heating heads configured to produce a plurality of heated spots, wherein the control system is configured to align the plurality of heating heads to produce the heated region, the heated region comprising a linear alignment of the plurality of heated spots, as taught by Wiseman et al., for the purpose of having a plurality of induction head for heating an object simultaneously.
Regarding claim 39, Kawano et al. discloses the control system (45) is configured to independently control at least a position of an induction heating coil (24) with respect to the metal plate (2); a travel speed of an induction heating coil (24) with respect to the metal plate; or an inductive coupling between an induction coil (24) and the metal plate (2).
Claims 36-37 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (US Pat. 6,002,118) in view of Shin et al. (US Pat. 6,560,498) (cited by applicant).
Regarding claims 36-37 and 44-45, Kawano et al. discloses substantially all features of the claimed invention as set forth above except the desired shape is consistent with a thermal forming plan that is created using artificial neural network.  Shin et al. discloses the desired shape is consistent with a thermal forming plan that is created using artificial neural network (Fig. 1-2; Abstract; Col. 4, Line 63 to Col. 9, Line 26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Kawano et al., the desired shape is consistent with a thermal forming plan that is created using artificial neural network, as taught by Shin et al., for the purpose of teaching the computer the process of bending/curving the metal plate.
Response to Arguments
Applicant's arguments filed November 18, 2020 have been fully considered but they are not persuasive.  Applicants argued on pages 6-7 that “Kawano  does not disclose or suggest a cooling system configured to maintain a dry area for heated region during a thermal forming process, as set forth in claim 30”.  The Examiner respectfully disagrees.  Kawano et al. discloses in Fig. 32-33; Col. 25, Lines 56 to Col. 26, Line18, “a plurality of nozzles 53 disposed around the coil portion 24b, and jets high pressure air 56 vertically downwardly through the nozzles 53 toward the surface of the steel plate 2.  By this measure, the coil portion 24b is levitated under a reaction force by jets of the high pressure air 56, whereby the clearance between the coil portion 24b and .
Conclusion
The Examiner respectfully suggests that the claim be further amended; details in the specification be incorporated, to distinguish the claimed invention over prior art of record. Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571)270-7828 to schedule an interview.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/10/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761